           Case 1:21-cv-05866-GHW Document 7 Filed 08/25/21 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                    USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOCUMENT
 MUHARREM BALKANLI,                                                 ELECTRONICALLY FILED
                                                                    DOC #: _________________
                             Plaintiff,                             DATE FILED: 8/25/2021

                        -against-

 STEPHEN KNATZ; BEKIM DUSHAJ;
 CARMEN DIMARTINO; LIN_Z AUTO
 SERVICES INC.; LOUI MONICO; ABC                                        21-CV-5866 (GHW)
 TOWING; SOUTH HACKENSACK POLICE
                                                                             ORDER
 DEPARTMENT; EDGEWATER POLICE
 DEPARTMENT; MUNICIPALITY OF SOUTH
 HACKENSACK, OF BERGEN COUNTY;
 MUNICIPALITY OF EDGEWATER, OF
 BERGEN COUNTY; AND; THE STATE OF
 NEW JERSEY,

                             Defendants.

GREGORY H. WOODS, United States District Judge:

         On July 9, 2021, the Court ordered this case transferred to the United States District Court

for the District of New Jersey, and Plaintiff ’s miscellaneous case filed in the United States District

Court for the Southern District of New York, 1:21-mc-507-GHW, was closed. Dkt. Nos. 1, 4.

Thus, the Southern District of New York no longer has jurisdiction to decide any issues in

Plaintiff ’s miscellaneous case. See Drabik v. Murphy, 246 F.2d 408, 409 (2d Cir. 1957) (holding that

district court did not have jurisdiction to rule on motion following physical transfer of case).

Accordingly, the Clerk of Court should no longer accept filings for this miscellaneous case, and

should instead direct any such filings to the District of New Jersey.

         SO ORDERED.

Dated:     August 25, 2021
           New York, New York

                                                                GREGORY H. WOODS
                                                               United States District Judge
